Title: To Benjamin Franklin from Henry Grand, 16 December 1777
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Sir
Nantz Xber the 16th. 1777
In the same Manner as I have seen People boast themselves of the Honour they have had of lodging in their House such and such a King, or worthy Personage, or of the Connexions they may have had with them, let them be ever so small; in the same Manner I shall henceforth boast of the honour you do me by the Letter in which you are so Kind as to give me the Title of your affectionate Friend; Indeed Sir, tho the Sentiments of the most sincere attachment and Respect for you are not wanting on my Part, I am conscious I am not deserving of that honourable Name. Nevertheless this very pleasing Illusion has been excessively dear to me.
The Honour you do me on the one Hand, and the very great Service you render me on the other by your Letters of Recommendations, are Obligations, Sir, that will not be easily blotted out from my Memory; but that will on the contrary raise in me the greatest Desire of proving you the grateful Sense I have of them. Nothing can equal the Sentiments of Veneration with which I have the Honour to be Sir Your most obedient and most devoted Servant
Hy. Grand
 
Addressed: To / The Honourable Doctor / Franklin / Paris
Endorsed: Henry Grand 16. xbre. 1777.
